Citation Nr: 1225183	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  04-34 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2002.  The Veteran testified at an RO hearing in October 2005.  In August 2006, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  In a decision dated in March 2007, the Board denied the appeal.  The veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2008 joint motion for remand (JMR) to the Court, the parties (the veteran and the VA Secretary) requested that the Board decision be vacated and remanded; a May 2008 Court order granted the joint motion.  In November 2008, the Board remanded the appeal for action pursuant to the JMR.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As pointed out by the Veteran's representative, the Veteran was not afforded a VA psychiatric examination, as directed in the November 2008 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary and compliance is required).  Additionally, concerning the scope of the issue, the Veteran has also been diagnosed as having a depressive disorder; thus, such condition must also be considered as part of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (in a case involving service connection for PTSD when the record showed diagnoses of other mental conditions, that such conditions were part of the claim).  

Concerning other arguments presented by the Veteran's representative in June 2012, the Veteran's DD Form 214 reflects a civilian occupation related to his military specialty was identified as "Pumpman, 7-72.510."  The Veteran's representative submitted an excerpt from a Dictionary of Occupational Titles, showing that the occupation identified as 7-72.510 referred to a "Fire-Department Pumpman" in the petroleum refinery industry.  The same code, however, also included other types of pumpmen, including acid-solution pumpman in the textile industry, pumping engineer in mining, "Pumpman I" in any industry, and sump pump operator.  The category as a whole was listed under classifications pertaining to engine and pump maintenance and repair.  Thus, there is no assumption that the occupation involved firefighting.  

Nevertheless, firefighting duties cannot absolutely be ruled out.  The rates shown in the personnel records of AA and AN were identified, pursuant to remand development, as Airman Apprentice and Airman, respectively.  Evidence associated in the claims file from a non-official internet source (About.com) suggests that duties of an Airman may include work on a crash crew.  Moreover, the Veteran's personnel records report that he completed a fire fighters training course, class "B" unit, with no actual experience, during the course of his recruit training at Bainbridge, Maryland.  Personnel records pertaining to the Veteran's occupation and training history, however, show only Aviation Boatswain's Mate training, which is also the only training reported on the DD Form 214.  In August 1967, he was noted to have failed a test of general educational development, and was afterwards processed for early separation from service, on the basis that he was not Petty Officer material.  Thus, the Board finds that more information is needed for the Veteran's claimed stressors to be corroborated, i.e., that the events in question actually occurred.   


The stressors claimed by the Veteran are:

(1)  That, in July or August 1956, while proceeding towards a crash landing of an aircraft, a fellow serviceman was run over by a fire truck and killed while attempting to don his firefighting gear.  
(2)  That, in the course of training, an individual named Goud was run over, sustaining permanent damage, necessitating his discharge from service.
(3)  That, in August 1956, there was a "large" forest fire which occurred outside or inside the Lakehurst Naval Air Station (NAS)-the Veteran has not been consistent on this point-in which a member of the Marine Corps was killed, and the Veteran surrounded by fire, which he survived by taking shelter in a stream.  

Exhaustive attempts to obtain verification of the Veteran's claimed stressors were unsuccessful; however, the Veteran has pointed out that the name Goud was erroneously attributed to the Marine.  Thus, the Marine Corps Casualty Office statement that no one by that name died during the pertinent time frame cannot be considered to have addressed whether another Marine was killed in a forest fire in August 1956 in the vicinity of Lakehurst NAS.    

There is also the question of whether the Veteran had post-service stressors.  In this regard, records from New Era Veterans, Inc., show that the Veteran has received psychiatric treatment at the Bronx facility from at least 1998 to 2004.  Although some records of treatment, by R. Shaffer, Ph.D., are on file, it is not clear whether all progress notes have been obtained.  In this regard, although only about four progress notes are of record, Dr. Shaffer stated, in September 2002, that she saw the Veteran one-to-one on a monthly to bi-monthly basis, ranging from 5 minutes to assess current functioning to 45 minutes concerning relevant issues.  Moreover, although Dr. Shaffer provided a diagnosis of PTSD as early as April 1998, the earliest such diagnosis of record, she did not expressly identify the stressor or stressor on which the diagnosis was based.  In this regard, for VA purposes, a valid diagnosis of PTSD must be in accordance with the criteria of DSM-IV, which requires a stressor.  See 38 C.F.R. §§ 3.304(f); 4.125(a) (2011).  


The only history noted was in Dr. Shaffer's April 1998 note was of a history of depression, and that the Veteran mentioned time in prison.  This is consistent with his initial stressor statement, received at VA in March 2002, at which time the Veteran described the "stressful event" as that he was incarcerated for the first time in his life.  This apparently refers to a conviction for receipt of stolen property in 1986, mentioned in a December 2005 VA mental health note.  The impact of this potential post-service stressor on the Veteran's PTSD must be ascertained.  

To this end, all of the records of the Veteran's treatment at New Era Veterans, Inc., must be obtained, to ascertain the stressors which formed the basis for the diagnosis of PTSD.   In addition, other identified records should be obtained as well.  According to a December 2005 VA mental health clinic note, the Veteran had a "nervous breakdown" in about 1997, for which he was hospitalized in Jacobi Hospital (previously Bronx Municipal Hospital Center); other records refer to this hospitalization, either in 1997 or 1998, as well.  There is also a mention, in 1973, of a hospitalization for asthma in that same hospital.  

Additionally, in his original claim, received in February 2002, the Veteran said he had been treated beginning in 1997 at the Bronx VA medical center (VAMC).  Currently, however, the file only contains records dated from 2000 to the present.  The earliest records available would be of assistance in assessing matters such as continuity of symptomatology concerning both issues.  

As noted, he must be afforded a VA psychiatric examination, but the Board also finds that an examination concerning his asthma claim should be provided as well.    

Finally, in an April 2006 supplemental statement of the case, the RO identified, as evidence, a May 13, 2002, Memorandum regarding asbestos exposure; such memorandum was not associated with either the paper or Virtual VA claims file.   


Accordingly, the case is REMANDED for the following action:

1.  Associate a copy of the May 13, 2002, Memorandum concerning asbestos exposure (listed as evidence in the April 2006 SSOC) with the claims file.

2.  Contact the Marine Corps Casualty Office, or other appropriate agency, and request verification as to whether a Marine was killed in a forest fire on or in the vicinity of Lakehurst NAS in August 1956.

3.  After obtaining appropriate authorizations from the Veteran, obtain all records of the Veteran's treatment at Jacobi Hospital in the Bronx, in particular, records of a psychiatric hospitalization in 1997 or 1998. 

4.  After obtaining appropriate authorizations from the Veteran, obtain all records of the Veteran's treatment at New Era Veterans, Inc., in the Bronx.  

5.  Obtain all records of the Veteran's treatment prior to 2000 at the Bronx VAMC.  The Veteran claims to have been treated as early as 1997, but if such record mentions even earlier treatment, the earlier records must be obtained as well.  

6.  After all available records have been assembled, schedule the veteran for a VA psychiatric examination to determine whether he currently has PTSD or other acquired psychiatric disability which is at least as likely as not related to any in-service stressor, or other in-service event.  The entire claims folder must be made available to the examiner in conjunction with the examination.  If PTSD is diagnosed, the specific stressor(s) on which the diagnosis is based must be identified.  If there are both service and non-service stressors, the examiner must state whether symptoms associated with the in-service stressors can be dissociated from symptoms due to the non-service stressors.  The complete rationale for the opinion must be provided.

7.  After all available records requested above have been assembled, schedule the Veteran for an appropriate VA examination to determine whether he at least as likely as not has asthma of service onset, or related to claimed in-service asbestos exposure.  Sufficient testing to identify whether the Veteran currently has lung damage due to asbestos exposure must be undertaken, if not shown in the medical evidence on file.  In addition, for purposes of this examination alone, the examiner should assume that PTSD or other acquired psychiatric disability is due to service, and provide an opinion as to whether asthma is at least as likely as not proximately due to or aggravated (worsened) by a psychiatric disorder. The entire claims folder must be made available to the examiner in conjunction with the examination, and the complete rationale for the opinion must be provided.  

8.  After the development requested has been completed, adjudicate the claims for service connection for an acquired psychiatric disability, to include PTSD, and for asthma, to include as due to claimed asbestos exposure, and, if applicable, as secondary to an acquired psychiatric disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


